Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended June 30 Six months ended June 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods Total revenues (3)% (7)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits 38 45 73 Provision for losses on financing receivables Total costs and expenses (11)% (12)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes 76 Earnings from continuing operations 82% (6)% Loss from discontinued operations, net of taxes Net earnings F (36)% Less net earnings (loss) attributable to noncontrolling – interests 17 63 Net earnings attributable to GECC $ $ F $ $ (32)% Amounts attributable to GECC: Earnings from continuing operations $ $ 93% $ $ (2)% Loss from discontinued operations, net of taxes Net earnings attributable to GECC $ $ F $ $ (32)% General Electric Capital Corporation Summary of Operating Segments (unaudited) Three months ended June 30 Six months ended June 30 (Dollars in millions) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ Consumer(a) 2 Real Estate Energy Financial Services 21 22 GE Capital Aviation Services (GECAS)(a) 8 10 Total segment revenues GECC corporate items and eliminations F U Total Revenues $ Segment profit CLL(a) $ $ 28 $ $ 13 Consumer(a) F 34 Real Estate U U Energy Financial Services 65 94 99 GECAS(a) 1 11 Total segment profit 54 5 GECC corporate items and eliminations 40 Earnings from continuing operations attributable to GECC 93 Loss from discontinued operations, net of taxes, attributable to GECC 4 U Net earnings attributable to GECC $ $ F $ $ (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Corporation. Condensed Statement of Financial Position June 30, December 31, (Dollars in billions) (Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowner's equity Noncontrolling interests Total liabilities and equity $ $
